       Case 1:19-cv-06983-RA-SDA Document 67 Filed 08/16/21 Page 1 of 1

                       LEE LITIGATION GROUP, PLLC
                           148 West 24th Street, eighth Floor
                                   New York, NY 10011
                                     Tel: 212-465-1180
                                     Fax: 212-465-1181
                                info@leelitigation.com                                  8/16/2021

WRITER’S DIRECT:        212-465-1188
                        cklee@leelitigation.com
                                                                              August 16, 2021
Via ECF                                           Application GRANTED. The status conference currently
The Honorable Stewart D. Aaron, U.S.M.J.          scheduled for August 18, 2021 is adjourned until Thursday,
United States District Court
                                                  September 2, 2021 at 2:00 p.m. At the scheduled time, the
Southern District of New York
                                                  parties shall each separately call (888) 278-0296 (or (214)
500 Pearl Street
                                                  765-0479) and enter access code 6489745. SO ORDERED.
New York, NY 10007-1312
                                                  Dated: August 16, 2021
                 Re:    Griffith v. Universal Protection Service, LLC et al
                        Case No. 19-cv-06983

Dear Judge Aaron:

        We are counsel to Plaintiffs and submit this letter jointly with Defendants. This matter is
currently scheduled for a status conference August 18, 2021 (Dkt. 65). On August 5, 2021, the
parties attended a mediation with Martin Scheinman, Esq., and are continuing settlement
discussions. The parties respectfully request a two-week extension to allow further discussions.
Accordingly, the parties respectfully request that the August 18, 2021 be adjourned to a later date
in September, 2021, at the Court’s convenience.

         This is the parties’ second request for an adjournment. The parties previously requested
that this status conference be adjourned from June 30, 2021 to a date after August 5 at the Court’s
convenience (Dkt. 64), which was granted on June 26, 2021 (Dkt. 65).

       The parties thank the Court for its time on this matter.



Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.
